PER CURTAM.
Appellant was adjudicated guilty and sentenced to be confined at hard labor for the term of six months to five years after a jury trial on charges of unlawful escape from confinement.
A careful study and consideration of the record on appeal, briefs and oral arguments of counsel in this case reveals that the evidence wás sufficient to sustain a conviction under the charge of escape. The facts constituted a jury question and was resolved by the jury adversely to appellant, and this court will not substitute its judgment therefor.
The judgment appealed from is therefore affirmed.
JOHNSON, C. J., and WIGGINTON and RAWLS, JJ., concur.